UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 3, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-14225 HNI Corporation An Iowa Corporation 408 East Second Street IRS Employer No. 42-0617510 P. O. Box Muscatine, IA 52761-0071 563/272-7400 Securities registered pursuant to Section 12(b) of the Act:None. Securities registered pursuant to Section 12(g) of the Act: Common Stock, with par value of $1.00 per share. Preferred Stock, with par value of $1.00 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Nox The aggregate market value of the voting stock held by nonaffiliates of the registrant, as of June 28, 2008, was $610,437,151, assuming all 5% holders are affiliates. The number of shares outstanding of the registrant's common stock, as of February 6, 2009 was 44,324,409. Documents Incorporated by Reference Portions of the registrant's Proxy Statement dated March 30, 2009, for the May 12, 2009, Annual Meeting of Shareholders are incorporated by reference into Part III. -1- ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS PART I Page Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 19 Item2. Properties 19 Item3. Legal Proceedings 21 Item4. Submission of Matters to a Vote of Security Holders 21 Table I – Executive Officers of the Registrant 22 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item6. Selected Financial Data 24 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 37 Item8. Financial Statement and Supplementary Data 37 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 37 Item 9A. Controls and Procedures 37 Item 9B. Other Information 38 PART III Item 10. Directors, Executive Officers, and Corporate Governance 39 Item 11. Executive Compensation 39 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 39 Item 13. Certain Relationships and Related Transactions, and Director Independence 39 Item 14. Principal Accountant Fees and Services 39 -2- Table of Contents PART IV Item 15. Exhibits, Financial Statement Schedules 40 Signatures 41 Management Report on Internal Control Over Financial Reporting 43 Report of Independent Registered Public Accounting Firm 44 Financial Statements 45 Financial Statement Schedules 79 Index of Exhibits 80 -3- Table of Contents ANNUAL REPORT ON FORM 10-K PART I ITEM 1.BUSINESS General HNI Corporation (the “Corporation”, “we”, “us” or “our”) is an Iowa corporation incorporated in 1944.The Corporation is a provider of office furniture and hearth products.A broad office furniture product offering is sold to dealers, wholesalers, retail superstores, end-user customers, and federal, state and local governments.Dealers and wholesalers are the major channels based on sales.Hearth products include a full array of gas, electric, wood and biomass burning fireplaces, inserts, stoves, facings and accessories.These products are sold through a national system of dealers and distributors, as well as
